Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 1-20 are presented for examination.  
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10481579 and claims 1-20 of U.S. Patent No. 11156982 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 1-20 merely define an obvious variation of the invention claimed in the US Patent No. 10481579 and 11156982.
6.	After analyzing the language of the claims, initially it should be noted that the Patent No. 10481579 and 11156982, having the same inventive entity. The Assignee in all applications is the same. 
Claims 1, 8 and 15 of the instant application is anticipated by patent claims 1, 8 and 15 of the patents 10481579 and 11156982 contain all the limitations of claims 1, 8 and 15 of the instant application. Claims 1, 8 and 15 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
7.	A comparison of the independent claims in the instant application and US patent application are shown in the table below.
US Patent No. 10481579
Instant Application (17/452169)
1.  A method for optimizing workflow in an assembly line, the method comprising: receiving first motion data from a first image capture device disposed at a first station in the assembly line, wherein the first motion data corresponds with motions executed by a first operator while interacting with an article of manufacture, and wherein the first operator is selected from among one or more operators associated with the first station; calculating an error variance for the motions executed by the first operator based on the first motion data; identifying, based on the error variance, deviations in the article of manufacture;  and automatically adjusting assembly instructions that are provided to at least one of the one or more operators based on the calculated error variance to generate modified assembly instructions.
1.  A method, comprising: capturing, at an operator station, motion data corresponding to operator interaction with a component at the operator station; evaluating the motion data using a comparison model corresponding to an idealized motion profile of the operator station to identify a deviation from manufacturing instructions; and generating, based on the deviation from the manufacturing instructions, one or more new instructions to reduce the deviation.
8.  A system for optimizing workflow in an assembly line, the system comprising: a plurality of image capture devices, wherein each of the image capture devices is disposed at one or more of a plurality of stations in an assembly line;  and an assembly instruction module configured to automatically modify guidance and instructions provided to one or more of the plurality of stations, wherein the assembly instruction module is coupled to the plurality of image capture devices, and wherein the assembly instruction module is configured to perform operations comprising: receiving, by the assembly instruction module, first motion data from a first image capture device from among the plurality of image capture devices, and wherein the first image capture device is disposed at a first station in the assembly line, wherein the first motion data corresponds with motions executed by a first operator while interacting with an article of manufacture, and wherein the first operator is selected from among one or more operators associated with the first station; calculating an error variance for the motions executed by the first operator based on the first motion data;  identifying, based on the error variance, deviations in the article of manufacture;  and automatically adjusting assembly instructions that are provided to at least one of the one or more operators based on the calculated error variance to generate modified assembly instructions.
8. A system, comprising: a processor; and a memory having programming instructions stored thereon, which, when executed by the processor, causes the system to perform operations comprising: capturing motion data corresponding to operator interaction with a component at an operator station; evaluating the motion data using a comparison model corresponding to an idealized motion profile of the operator station to identify a deviation from manufacturing instructions; and generating, based on the deviation from the manufacturing instructions, one or more new instructions to reduce the deviation.
15.  A non-transitory computer-readable media comprising instructions stored thereon which, when executed by one or more processors, are configured to cause the processors to execute instructions comprising: receiving first motion data from a first image capture device disposed at a first station in the assembly line, wherein the first motion data corresponds with motions executed by a first operator while interacting with an article of manufacture, and wherein the first operator is selected from among one or more operators associated with the first station;  calculating an error variance for the motions executed by the first operator based on the first motion data;  
identifying, based on the error variance, deviations in the article of manufacture;  and automatically adjusting assembly instructions that are provided to at least one of the one or more operators based on the calculated error variance to generate modified assembly instructions.
15. A non-transitory computer-readable storage medium comprising executable instructions that, when executed by one or more processors of a computer system, cause the computer system to perform operations comprising: capturing, at an operator station, motion data corresponding to operator interaction with a component at the operator station; evaluating the motion data using a comparison model corresponding to an idealized motion profile of the operator station to identify a deviation from manufacturing instructions; and generating, based on the deviation from the manufacturing instructions, one or more new instructions to reduce the deviation.


US Patent No. 11156982
Instant Application (17/452169)
1.  A method, comprising: initiating a workflow in a production line, wherein 
the production line includes a set of operator stations in which a product is 
manufactured;  generating one or more reference recordings, wherein the one or 
more reference recordings provide manufacturing instructions at each station of the set of operator stations for manufacture of the product;  capturing, at an operator station of the set of operator stations, motion data corresponding to 
operator interaction with a component at the operator station;  evaluating the motion data using a comparison model corresponding to an idealized motion profile of the operator station to identify a deviation from the manufacturing instructions;  and generating, based on the deviation from the manufacturing instructions, one or more new instructions to reduce the deviation.
1.  A method, comprising: capturing, at an operator station, motion data corresponding to operator interaction with a component at the operator station; evaluating the motion data using a comparison model corresponding to an idealized motion profile of the operator station to identify a deviation from manufacturing instructions; and generating, based on the deviation from the manufacturing instructions, one or more new instructions to reduce the deviation.
8.  A system, comprising: a plurality of recording devices disposed at one or 
more plurality of stations in a production line in which a product is manufactured;  and an assembly instruction system coupled to the plurality of recording devices, wherein the assembly instruction system performs operations comprising: generating, using the plurality of recording devices, one or more reference recordings, wherein the one or more reference recordings provide manufacturing instructions at each station of the plurality of stations for manufacture of the product;  capturing, at an operator station of the set of operator stations and using one or more recording devices of the plurality of recording devices, motion data corresponding to operator interaction with a component at the operator station;  evaluating the motion data using a comparison model corresponding to an idealized motion profile of the operator station to identify a deviation from the manufacturing instructions;  and generating, based on the deviation from the manufacturing instructions, one or more new instructions to reduce the deviation.
8. A system, comprising: a processor; and a memory having programming instructions stored thereon, which, when executed by the processor, causes the system to perform operations comprising: capturing motion data corresponding to operator interaction with a component at an operator station; evaluating the motion data using a comparison model corresponding to an idealized motion profile of the operator station to identify a deviation from manufacturing instructions; and generating, based on the deviation from the manufacturing instructions, one or more new instructions to reduce the deviation.
15.  A non-transitory computer-readable storage medium comprising executable 
instructions that, as a result of being executed by one or more processors of a 
computer system, cause the computer system to: initiate a workflow in a 
production line, wherein the production line includes a set of operator stations in which a product is manufactured;  generate one or more reference recordings, wherein the one or more reference recordings provide manufacturing instructions at each station of the set of operator stations for manufacture of the product;  capture, at an operator station of the set of operator stations and using one or more recording devices, motion data corresponding to operator interaction with a component at the operator station;  evaluate the motion data using a comparison model corresponding to an idealized motion profile of the operator station to identify a deviation from the manufacturing instructions;  and generate, based on the deviation from the manufacturing instructions, one or more new instructions to reduce the deviation.
15. A non-transitory computer-readable storage medium comprising executable instructions that, when executed by one or more processors of a computer system, cause the computer system to perform operations comprising: capturing, at an operator station, motion data corresponding to operator interaction with a component at the operator station; evaluating the motion data using a comparison model corresponding to an idealized motion profile of the operator station to identify a deviation from manufacturing instructions; and generating, based on the deviation from the manufacturing instructions, one or more new instructions to reduce the deviation.


Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 
The prior art of records do not teach or suggest, individually or in combination teaches of a method, comprising: capturing, at an operator station, motion data corresponding to operator interaction with a component at the operator station; evaluating the motion data using a comparison model corresponding to an idealized motion profile of the operator station to identify a deviation from manufacturing instructions; and generating, based on the deviation from the manufacturing instructions, one or more new instructions to reduce the deviation.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Sep. 8, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115